WiNSlow, O. J.
It is held in this case:
1. Under an insurance policy requiring the furnishing pf a Sworn statement by the assured as a condition precedent to the payment of loss, an absolute denial of liability by the company within the time limited for the furnishing of the statement renders that act unnecessary. McBride v. Republic F. Ins. Co. 30 Wis. 562; Lingelbach v. Theresa Village Mut. F. Ins. Co. 154 Wis. 595, 143 N. W. 688.
2. An additional clause in such a policy making the claim void in case the sworn statement is not furnished adds nothing substantial to the policy so fax as the furnishing of the statement is concerned. A claim that cannot be collected is, in every practical sense, a void claim. Hence the absolute denial of liability alleged in the complaint in the present case, if proven, will excuse the failure to furnish the sworn statement.
By the Court. — Order affirmed.
EschweileR, J., took no part.